 



EXHIBIT 10.31

EXECUTION ORIGINAL

PROFIT PARTICIPATION AGREEMENT

BETWEEN

PLAYA VISTA – WATER’S EDGE, LLC.,
A DELAWARE LIMITED LIABILITY COMPANY

AND

ELECTRONIC ARTS INC.,

A DELAWARE CORPORATION

          ELECTRONIC ARTS INC.
[Profit Participation Agreement]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page        

--------------------------------------------------------------------------------

1.   Definitions     1   2.   Payment of Profit Participation Allocation     5  
3.   Financial Records and Statements of Playa     8   4.   Sale of Portion of
Phase I     9   5.   Default and Remedies     9   6.   Miscellaneous     9  

          ELECTRONIC ARTS INC.
[Profit Participation Agreement]

(i)



--------------------------------------------------------------------------------



 



PROFIT PARTICIPATION AGREEMENT

     THIS PROFIT PARTICIPATION AGREEMENT (this “Agreement”) is made as of July
31, 2003 by and between the PLAYA VISTA – WATER’S EDGE, LLC., a Delaware limited
liability company, (“Playa”), and ELECTRONIC ARTS INC., a Delaware corporation
(“EA”).

R E C I T A L S:

     A.     Playa owns an office project located at the corner of Jefferson and
Lincoln Boulevards, in Los Angeles, California, commonly known as Playa
Vista-Water’s Edge (the “Playa Project”). The Playa Project will be developed in
two phases (hereinafter, “Phase I” and “Phase II”) on certain real property, as
more particularly described on Exhibit “A” attached hereto and made a part
hereof. Phase I is improved with two commercial office buildings located at 5510
and 5570 Lincoln Boulevard, Los Angeles, California, together with underground
parking and other improvements. Phase II will be improved with an athletic field
(the “Field”) and surface parking lot and, at some point in the future, with an
office building ( “Building 3”) and parking garage located under the Field and
Building 3. Concurrently with the execution hereof, and pursuant to that certain
Office Lease, as of the date hereof (the “Lease”), by and between Playa and EA,
EA has agreed to lease from Playa certain premises situated on Phase I and the
Field, and portions of any parking garage hereafter constructed under the Field,
situated on Phase II. This Agreement shall not be applicable to Phase II of the
Playa Project or the sale of any portion thereof, except as specifically
provided herein.

     B.     As partial consideration for EA’s entering into the Lease, Playa has
agreed to pay to EA a certain amount of the profit from the sale of Phase I, if
and when Playa sells Phase I, including a sale of Phase I to EA or an EA
Affiliate (as defined below), all as more particularly set forth below. Playa
and EA acknowledge that a fee interest or as an exclusive easement interest in
the Field and an easement interest in a portion of the parking garage which may
hereafter be constructed under the Field may be sold with Phase I.

A G R E E M E N T :

     NOW, THEREFORE, in consideration of the above and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:

     1.     Definitions.

          1.1 Intentionally Omitted.

          1.2 “Closing Costs” shall mean and refer to the actual out-of-pocket
costs incurred by Playa strictly in connection with the sale of Phase I,
including, but not limited to, advertising costs, sales commissions, title
insurance premiums, transfer taxes and escrow fees,

          ELECTRONIC ARTS INC.
[Profit Participation Agreement]

 



--------------------------------------------------------------------------------



 



provided, however, in no event shall any fees, costs, expenses or other amounts
(i) paid to Playa or a Playa Affiliate (as defined below) or (ii) incurred with
respect to internal issues and dealings between members or partners, as the case
may be, of Playa and/or any Playa Affiliate, in connection with the sale of
Phase I be included in the calculation “Closing Costs.”

          1.3 “EA Affiliate” shall mean (a) an entity which is controlled by,
controls or is under common control with EA (an “EA Affiliated Entity”), (b) an
entity which merges with or acquires or is acquired by EA or a parent or an EA
Affiliated Entity, or a subsidiary of EA’s parent or an EA Affiliated Entity,
(c) a transferee of all or substantially all of the assets of EA or an entity
which is controlled by, controls or is under common control with EA or an EA
Affiliated Entity, or (d) a transfer, by operation of law or otherwise, in
connection with the merger, consolidation or other reorganization of EA or an EA
Affiliated Entity or of an entity which is controlled by, controls or is under
common control with EA or an EA Affiliated Entity along with any other entity
which will qualify as an “affiliate” under California General Corporations Code
Sections 150 and 5031. For purposes of this Agreement, “control” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person or entity, or majority ownership of any
sort, whether through the ownership of voting securities, by contract or
otherwise.

          1.4 “Gross Sales Price” shall mean and refer to the total sales price
paid in connection with the sale of Phase I (or in the event of a “Joint Sale”
as defined below, both Phase I and II), and shall include, without limitation,
key money and bonus money or other consideration of any kind paid by the buyer
of Phase I (or in the event of a Joint Sale, both Phase I and II), or otherwise
granted to Playa or a Playa Affiliate in connection with the sale of Phase I (or
in the event of a Joint Sale, both Phase I and II) and shall be reduced by any
pre or post closing monetary obligations assumed by Playa in connection with the
applicable sale. In the event Phase I is sold together with Phase II (a “Joint
Sale”), the Gross Sales Price from such Joint Sale shall be allocated between
Phase I and Phase II on a proportionate basis, as follows. First, the “Market
Value” of each of Phase I and Phase II shall be determined as if each were being
sold separately (the “Individual Values”). Second, the amount of the Gross Sales
Price for the Joint Sale shall be allocated to each of Phase I and Phase II (the
“Allocated Gross Sales Price”) as follows. The Allocated Gross Sales Price for a
particular phase shall be equal to the product of (i) the Gross Sales Price of
both Phase I and Phase II, and (ii) a fraction, the numerator of which is the
Individual Value of such phase and the denominator of which is the aggregate
Individual Values of both phases. Collectively, the Allocated Gross Sales Prices
shall be known as the “Joint Sale Allocation”. The Allocated Gross Sales Prices
calculation shall be submitted to EA at the same time that Playa submits its
“Accounting” (defined in Section 2.3 below) to EA, and if EA disputes the Joint
Sale Allocation, such Joint Sale Allocation will be subject to the provisions of
Section 2.3 below.

          1.5 “Invested Capital” shall mean an amount equal to the sum of the
following items set forth in Sections 1.5.1 through 1.5.11 below, as modified by
Sections 1.5.12, below (collectively, “Capital Investment Items”). Each category
of Capital Investment Items comprising Invested Capital shall, to the extent not
specifically allocable solely to Phase I, be allocated between Phase I and Phase
II on an equitable and reasonable basis (the “Phase I/Phase II Allocation”), and
only Capital Investment Items allocable to Phase I will be considered for
purposes of this Agreement. Playa agrees that costs and/or items of Invested
Capital included in

       
-2- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



one group of Capital Investment Items shall not be included in any other group
of Capital Investment Items (i.e., no cost shall be counted twice in determining
the amount of Invested Capital for purposes of this Agreement), and, generally,
it is the intention of the parties that all out-of-pocket costs of Playa or any
Playa Affiliate allocable to Phase I as provided herein shall be included in
Invested Capital and all revenue from any source received by Playa or any Playa
Affiliate and allocable to Phase I as provided herein shall be credited against
Invested Capital.

               1.5.1 Land Acquisition Cost. The acquisition price paid by Playa
or a Playa Affiliate for the Playa Project, in the amount of $27,055,000.00.

               1.5.2 Land Acquisition Transaction Costs. The out-of-pocket
transaction costs paid by Playa or a Playa Affiliate to Unaffiliated Third
Parties (defined below) which were directly related to acquiring the Playa
Project, such as title insurance and endorsements, legal fees, easement costs,
due diligence costs and market studies and other similar or related costs. The
amount of the escrow charges, title fees, endorsement fees, recording fees and
broker fees was an amount equal to $421,824.60.

               1.5.3 Site Improvement Costs. On-site and off-site improvement
costs actually expended by Playa or a Playa Affiliate which were directly
related to Phase I for engineering, consultants, bonds, grading, wet utilities,
dry utilities, street improvements, walls and fences, landscaping, and any other
facilities located in Phase I and other similar or related costs.

               1.5.4 Indirect Construction. Indirect construction costs actually
expended by Playa or a Playa Affiliate which were directly related to the
construction of Phase I for entitlements, permits and fees, architecture,
engineering, inspections, site supervision, construction trailer and security
and other similar or related costs.

               1.5.5 Direct Construction. The actual costs of the construction
of Phase I including construction materials, equipment rental, labor and
subcontractors, expended by Playa or a Playa Affiliate for the construction of
Phase I and other similar or related costs.

               1.5.6 Financing Costs. Any actual or imputed interest charges,
loan fees, points, commitment fees and other costs required to be paid by Playa
or a Playa Affiliate to obtain any actual or imputed debt or equity directly
related to the acquisition of Phase I, the development of Phase I, or the
operation of Phase I.

               1.5.7 Property Taxes. Costs of property taxes and assessments
levied on Phase I, and all other assessments paid in connection with community
facility districts, landscape maintenance districts and any other public
financing districts charged against Phase I.

               1.5.8 Marketing Costs. Actual out-of-pocket costs of sales
office, signage, and advertising costs and other similar or related costs which
are directly related to the marketing and/or leasing of Phase I or any portion
thereof.

               1.5.9 Insurance. Cost of insurance paid by Playa or a Playa
Affiliate with respect to Phase I including construction insurance for Phase I.

       
-3- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



               1.5.10 Overhead Allocation. A percentage of the gross revenue of
Phase I to compensate Playa or a Playa Affiliate for its overhead in connection
with the development of Phase I for costs not specifically allocated to Phase I
such as: payroll additives and salaries of Playa’s or a Playa Affiliate’s
corporate and division office executives, officers, department heads and staff
in directing, administering and supervising such development; employee bonuses,
general legal and accounting fees; and the operating expenses of Playa’s or a
Playa Affiliate’s corporate and division offices such as rent, utilities, office
supplies, office equipment and other office related expenses.

               1.5.11 Other Allocable Costs. Any other actual out-of-pocket
costs expended by Playa or a Playa Affiliate in connection with the acquisition,
development, construction, leasing, and financing of Phase I, and Phase I
operating expenses, including legal fees, tenant improvement costs, leasing
commissions, and development fees.

               1.5.12 Exclusions. Notwithstanding anything to the contrary
contained in this Section 1.5, Invested Capital shall not include the following:
(i) except to the extent such amounts do not materially exceed the amount that
would have been paid to Unaffiliated Third Parties in an arms-length
transaction, any fees, costs, expenses or other amounts paid or reimbursed to
Playa or a Playa Affiliate in connection with the acquisition of Phase I, or the
development, ownership or maintenance of Phase I, and (ii) any fees, costs,
expenses or other amounts reimbursed by any Playa Member to another Playa Member
for fees, costs, or expenses that were already included in Invested Capital.

               1.5.13 Preliminary Cost Basis and Allocation. On or before
December 31, 2004, Playa shall deliver to EA a “Preliminary Cost Basis and
Allocation Statement” which shall itemize all Invested Capital Items as of a
date no earlier than July 31, 2003 (the “Current Basis Date”) and shall state
Playa’s determination of the Phase I/Phase II Allocation as of the Current Basis
Date, and shall meet the requirements of the “Accounting,” as that term is
defined in Section 2.3.1 of this Agreement. At any time within one hundred
eighty (180) days following receipt by EA of the Preliminary Cost Basis and
Allocation Statement, if EA disputes the same, EA shall notify Playa of such
dispute and the parties shall follow the procedures to attempt to resolve the
dispute and/or arbitrate the dispute in the same manner as with respect to the
“Final Accounting” as set forth in Section 2.3 below and the “Dispute Resolution
Period” (defined in Section 2.3 below) shall commence upon delivery of EA’s
dispute notice hereunder. The ruling of the arbitrators in this event, however,
will be limited solely as to the correct amount of the Preliminary Cost Basis
and Allocation Statement and all components thereof, and such ruling will be
deemed the “Interim Arbitration Ruling.” The Interim Arbitration Ruling shall be
binding upon the parties with respect to the period up to the Current Basis Date
in any future dispute regarding the Profit Participation Allocation or any
component thereof. If EA does not timely dispute such Preliminary Cost Basis and
Allocation Statement, then EA shall be deemed to have conclusively approved of
the same.

          1.6 “Net Profits from Sale” shall mean and refer to the amount derived
from the sale of Phase I (other than to Playa or a Playa Affiliate), but
specifically including a sale of Phase I to EA or an EA Affiliate, which amount
shall be calculated as follows: Allocated Gross Sales Price for Phase I minus
(i) Closing Costs for Phase I, (ii) Invested Capital for Phase I, and (iii)
“Required IRR” (as defined below) for Phase I. In the event of a Joint Sale, the
Net Profits

       
-4- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



from Sale shall be determined as a result of the allocation of the Gross Sales
Price, Closing Costs, Invested Capital, and Required IRR provided in
Sections 1.4 and 1.5, above, and Section 1.9 below.

          1.7 “Playa Affiliate” shall mean (A) (i) CA-Playa Vista Water’s Edge
Limited Partnership, a Delaware limited partnership, (ii) McGuire Partners SCS,
Inc., a Delaware corporation, and (iii) McGuire Partners-PV Investor
Partnership, L.P., California limited partnership, (iv) McGuire Properties Inc.,
a Maryland corporation, (v) Equity Office Properties Trust, and (vi) McGuire
Partners Ltd., a California limited partnership (each of (i)-(vi), a “Playa
Member”), or (B) an entity which is controlled by, controls or is under common
control with Playa or any Playa Member, or (C) an entity which merges with or
acquires or is acquired by Playa or Playa Member or a parent, subsidiary or
member of Playa or any Playa Member, provided that if any entity acquires or
merges with Playa (and such entity is not otherwise a Playa Affiliate under
items (A) or (B) of this Section 1.7), such acquiring entity after the
acquisition or merger shall not be deemed a Playa Affiliate if the acquiring
entity, or any of its affiliates, in connection with such acquisition, or merger
does not acquire any other material assets of any Playa Members, or (D) a
transferee of substantially all of the assets of Playa or any Playa Member,
provided that if any entity acquires Playa, (and such entity is not otherwise a
Playa Affiliate under items (A) or (B) of this Section 1.7) such acquiring
entity after the acquisition shall not be deemed a Playa Affiliate if the
acquiring entity or any of its affiliates, in connection with such acquisition
does not acquire any other material assets of any Playa Members.

          1.8 “Profit Participation Allocation” shall mean the amount, if any,
due and payable to EA pursuant to the terms of this Agreement, which amount
shall be equal to twenty-five percent (25%) of the Net Profits from Sale.

          1.9 “Required IRR” shall mean an amount equal to a twelve percent
(12%) per annum return on Invested Capital (as allocated to Phase I pursuant to
Section 1.5, above) from the time of the applicable investment of each component
of Invested Capital, which amount shall be reduced by (and at the time that)
(i) any “Base Rent” is actually received from EA under the Lease or any other
net income is received as to Phase I, or (ii) that any other fees, costs or
expenses are reimbursed to Playa or a Playa Affiliate by EA under the Lease or
any other reimbursements are received by Playa or a Playa Affiliate as to Phase
I.

          1.10 “Unaffiliated Third Party” shall mean any party other than Playa,
a Playa Affiliate, or a “Foreclosure Owner” (defined below).

     2.     Payment of Profit Participation Allocation. Playa hereby agrees to
pay the Profit Participation Allocation to EA, at the time and in the manner
specified below.

          2.1 Transactions Excluded. The requirement that Playa pay to EA
(including any EA Affiliate possessing the lessee’s interest under the Lease)
the Profit Participation Allocation pursuant to this Agreement shall expressly
not apply in the event that Playa transfers the Phase I to a Playa Affiliate or
a Foreclosure Owner (“Excluded Transaction”), provided that any Playa Affiliate
who acquires title to Phase I shall be obligated to pay the Profit Participation
Allocation to EA in accordance with the terms of this Agreement if

       
-5- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



such Playa Affiliate subsequently sells, conveys or transfers Phase I, to an
Unaffiliated Third Party, specifically including a sale of Phase I, to EA or an
EA Affiliate.

          2.2 Termination of Right. Notwithstanding anything to the contrary in
this Agreement, EA’s right to receive the Profit Participation pursuant to this
Agreement shall terminate upon the occurrence of either of the following: (i) in
the event that the Lease is terminated for any reason; other than as a result of
a default by Playa or a Playa Affiliate, or (ii) upon a transfer to a
“Foreclosure Owner.” For purposes of this Agreement, a “Foreclosure Owner” shall
be an entity or person, other than Playa or a Playa Affiliate, which becomes the
owner of Phase I through a foreclosure by trustee’s power of sale, judicially or
otherwise, or as a purchaser at a foreclosure sale or by deed in lieu
(collectively, a “Foreclosure Event”).

          2.3 Payment.

               2.3.1 The Accounting. Not less than fifteen (15) business days
prior to the close of escrow for the sale of Phase I, except in connection with
any Excluded Transaction, Playa shall complete and submit to EA, Playa’s best
estimate of the Profit Participation in a detailed “Accounting” (defined below).
As used herein, an “Accounting” shall mean a report prepared by Playa showing in
reasonable detail (including reasonable back-up documentation) the calculation
of the Profit Participation Allocation, including Invested Capital Items (and
the dates incurred), Closing Costs, and Net Profits from Sale of Phase I (or in
the event of a Joint Sale, both Phase I and Phase II), the required IRR , the
Phase I/Phase II Allocation, if applicable, the Joint Sale Allocation, any
Preliminary Cost Basis and Allocation Statement (or the Interim Arbitration
Ruling, if any) and the Phase I/Phase II Allocation given with such Preliminary
Cost Basis and Allocation Statement (or the Interim Arbitration Ruling, if any)
(“Playa’s PPA”).

               2.3.2 Resolution of Disputes; Escrowing of Funds. If EA objects
to Playa’s PPA, including, if applicable, Playa’s Joint Sale Allocation, EA
shall have ten (10) business days from the receipt of the Accounting within
which to provide written notice to Playa of EA’s objection, together with EA’s
proposed Profit Participation Allocation amount (“EA’s PPA”) and, if applicable,
EA’s proposed Joint Sale Allocation. In such event, to the extent the parties
are unable to agree as to the Profit Participation Allocation amount, including,
if applicable, the Joint Sale Allocation, prior to any scheduled closing, the
average of Playa’s PPA and EA’s PPA shall be held in escrow (and shall accrue
interest) until the final agreement by EA and Playa, or determination as
provided below, as to the amount of the Profit Participation Allocation. If EA
does not timely object to Playa’s PPA, an amount equal to Playa’s PPA shall be
held in escrow (and shall accrue interest) until the final agreement by EA and
Playa, or determination as provided below, as to the amount of the Profit
Participation Allocation. Upon the agreement of or determination as provided
below, as to the amount of the Profit Participation Allocation, such amount held
in escrow (plus or minus any adjustments necessary based on such final agreement
or determination) shall be released from escrow to EA upon the mutual
instructions of EA and Playa to the escrow agent. If required, Playa shall,
within ten (10) business days following any such agreement or determination,
deposit any additional funds required to equal the final amount of the Profit
Participation Allocation. Any overage above the final Profit Participation
Allocation, if any, shall be returned by the escrow agent to Playa. In no event
shall the final agreement or determination as to the amount of the Profit
Participation Allocation delay the closing of any sale.

       
-6- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



               2.3.3 Resolution of Disputes. Not later than fifteen
(15) business days after the close of escrow, Playa shall give EA an accurate
and final Accounting (the “Final Accounting”). EA may, within thirty (30) days
thereafter (the “Dispute Resolution Period”), dispute the Final Accounting, and
the final amount of the Profit Participation Allocation, including the Phase
I/Phase II Allocation and, if applicable, the Joint Sale Allocation, and any
components of either. If EA does not timely dispute the same, the final
Accounting shall be binding on both parties. If EA does dispute the same, EA
shall, within thirty (30) days following the receipt by EA of Playa’s Final
Accounting (the “Dispute Resolution Period”), submit its final proposed Profit
Participation Allocation (the “EA’s PPA”) unless EA has already submitted the
EA’s PPA as provided above. Thereafter, EA’s PPA and Playa’s PPA shall each be
known as a “Final PPA”. Each Final PPA shall meet the requirements of the
“Accounting” as set forth above; provided that, if EA shall have accepted, or be
deemed to have accepted, a Preliminary Cost Basis and Allocation Statement, or
an Interim Arbitration Ruling has been obtained prior to the applicable sale,
calculations relating to Invested Capital Items expended, and the allocation
thereof pursuant to the Phase I/Phase II Allocation, may only be disputed with
respect to the period following the Current Basis Date and the arbitrators shall
be required to rely on the accepted Preliminary Cost Basis and Allocation
Statement or the Interim Arbitration Ruling with respect thereto. Immediately,
thereafter, Playa and EA shall proceed as follows.

               2.3.4 Playa and EA shall each appoint one arbitrator who shall be
a certified public accountant from a nationally recognized accounting firm and
shall have recognized experience of not less than ten (10) years in the
financial analysis and real estate accounting principals with respect to real
estate construction and development for major first class office projects of the
nature of the Playa Project. The determination of the arbitrators shall be
limited solely to the issue of whether EA’s Final PPA or Playa’s Final PPA,
including, if applicable each party’s determination of the Joint Sale
Allocation, is closest to the Profit Participation Allocation determined by the
Arbitrators, taking into consideration all of the factors of this Agreement.
Each such arbitrator shall be appointed within ten (10) business days after the
expiration of the Dispute Resolution Period.

               2.3.5 The two arbitrators so appointed shall within ten (10) days
of the date of the appointment of the last appointed arbitrator agree upon and
appoint a third arbitrator who shall have the same qualification as set forth in
Section 2.3.1 above.

               2.3.6 In the event of a dispute regarding the Joint Sale
Allocation, as timely raised by EA, the three arbitrators by majority vote shall
select an appraiser (the “Appraiser”) who shall be certified as an MAI appraiser
or as an ASA appraiser and shall have had at least ten (10) years experience
within the previous fifteen (15) years as a real estate appraiser of office
buildings in the County of Los Angeles area, with working knowledge of current
market conditions and practices. For purposes hereof, an “MAI” appraiser means
an individual who holds an MAI designation conferred by, and is an independent
member of, the American Institute of Real Estate Appraisers (or its successor
organization, or in the event there is no successor organization, the
organization and designation most similar), and an “ASA” appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar). The determination of the Appraiser
shall be limited solely to the issue area of whether EA’s Joint Sale

       
-7- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



Allocation or Playa’s Joint Sale Allocation, is closest to the actual Joint Sale
Allocation determined by the Appraiser, taking into consideration the factors
set forth in Section 1.4, above. The Appraiser shall, within forty-five (45)
days following its appointment reach a decision and deliver a ruling as to the
actual Joint Sale Allocation. The ruling of the Appraiser shall be binding, and
the Joint Sale Allocation of the party that is the closest to the actual Joint
Sale Allocation as determined by the Appraiser shall then be the Joint Sale
Allocation for all purposes hereunder.

               2.3.7 The three arbitrators shall (by majority vote) within
thirty (30) days of the appointment of the third arbitrator or, in the event of
a dispute involving the Joint Sale Allocation, within the later of thirty
(30) days of the appointment of the third arbitrator or ten (10) business days
after delivery of the ruling of the Appraiser, reach a decision (by majority
vote) and publish a ruling (the “Ruling”) indicating whether Playa’s Final PPA
or EA’s Final PPA, adjusted, if applicable, to take into account the Joint Sale
Allocation as determined by the Appraiser in accordance with Section 2.3.3
above, is closest to the actual Profit Participation Allocation as determined by
the Arbitrators. Following the Ruling, the stated Profit Participation
Allocation as determined by the arbitrators shall be deemed the Profit
Participation Allocation under this Agreement, and if necessary, adjustments
shall be made in accordance with Section 2.3 above.

               2.3.8 The decision of the majority of the three arbitrators shall
be binding upon Playa and EA.

               2.3.9 If either Playa or EA fails to appoint an arbitrator within
ten (10) business days following the expiration of the Dispute Resolution
Period, the arbitrator appointed by one of them shall reach a decision, notify
Playa and EA thereof, and such arbitrator’s decision shall be binding upon Playa
and EA.

               2.3.10 If the two arbitrators fail to agree upon and appoint a
third arbitrator, or both parties fail to appoint an arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
parties shall submit a request to the American Arbitration Association to
provide a single arbitrator that is qualified in accordance with the terms of
this Agreement, and such arbitrator’s decision shall be binding upon Playa and
EA.

               2.3.11 In the event of a dispute with respect to the Joint Sale
Allocation, if the arbitrators fail to agree upon and appoint an appraiser, then
the arbitrators shall submit a request to the American Institute of Real Estate
Appraisers, or successor organization, to provide an appraiser qualified in
accordance with the terms of this Agreement, and such appraiser’s decision shall
be binding on the parties.

               2.3.12 The cost of the third arbitrator and the appraiser shall
be paid by Playa and EA equally. Otherwise, each party shall bear its own costs
including the cost of the arbitrator elected by such party.

     3.     Financial Records and Statements of Playa. Playa shall keep and
maintain, or cause to be kept and maintained, accurate financial books and
records with respect to the acquisition of the Real Property and the development
and ownership of the Playa Project. Such

       
-8- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



financial books and records shall include all supporting documentation relative
to Capital Investment Items, and shall be maintained by Playa for two (2) years
after the date on which the Project, or last portion thereof, if later, is sold
in an event triggering Playa’s obligation to pay the Profit Participation
Allocation to EA.

     4.     Sale of Portion of Phase I. Playa shall not sell only a portion of
Phase I to any party other than to a Playa Affiliate or a Foreclosure Owner.

     5.     Default and Remedies.

          5.1 Default. Each of the terms, conditions, covenants and provisions
of this Agreement is a material consideration for this Agreement, the breach of
which shall be deemed a default hereunder. Said default shall be deemed to have
occurred if the defaulting party has not effected a cure within ten (10) days
after a written notice from the other party specifying the default.

          5.2 Default Interest. In the event of a default by Playa in the
payment of any funds required to be paid by Playa hereunder, all amounts which
remain unpaid for a period of ten (10) days from the date such payment is due
hereunder, shall bear interest from the initial due date through the date actual
payment is received by EA at a rate equal to the lesser of (i) the “Interest
Rate” under the Lease or (ii) the maximum rate permitted under applicable law.
The imposition or payment of such default interest shall not excuse any default.

          5.3 Remedies. In the event of a default by either party hereunder,
either party shall have all rights and remedies available to it at law or in
equity. To the maximum extent permitted by law, all rights, options and remedies
of EA contained in this Agreement, or under law, shall be cumulative, and no one
remedy shall be exclusive of any other remedy, and EA shall have the right to
pursue any one or all such remedies.

          5.4 No Continuing Waiver. No waiver by a party of a breach of any of
the terms, covenants or conditions of this Agreement by the other party shall be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition herein contained. No waiver of any
default by a party hereunder shall be implied from any omission by the other
party to take any action on account of such default if such default persists or
is repeated, and no express waiver shall affect default other than as specified
in such waiver. The consent or approval by a party to or of any act by the other
party requiring consent or approval, shall not be deemed to waive or render
unnecessary the such party’s consent or approval to or of any subsequent similar
acts by the first party.

     6.     Miscellaneous.

          6.1 Notices. All notices or other communications required or permitted
hereunder shall be in writing and personally delivered (including by means of
professional messenger service) by nationally recognized overnight courier
service, messenger service or registered or certified mail, postage prepaid,
return receipt requested. All written communications in accordance with the
foregoing shall be deemed given (i) three (3) days after the date it is posted
if sent by mail, or (ii) the date the overnight courier or personal delivery is
made, or refused by the addressee, at the address set forth below, if delivered
by 5:00 P.M., Los

       
-9- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



Angeles Time on a business day, the next business day if delivered after 5:00
P.M. of a business day or non-business day. Notice of change of address shall be
given by written notice as described in Section 6.1.

              EA:                       at EA’s location at the project
Attention: Head of Facilities and COO EALA                   and                
  Electronic Arts
209 Redwood Shores Parkway
Redwood City, California 94065
Attention: General Counsel
                  and                   209 Redwood Shores Parkway
Redwood City, California 94065
Attention: Senior Director of Facilities and Corporate Services              
Playa:                       Playa Vista – Water’s Edge, LLC
c/o Equity Office Properties
550 South Hope Street, Suite 2200
Los Angeles, California 90071
Attention: Regional Vice President                   and                   c/o
Maguire Partners
555 West Fifth Street, Suite 500
Los Angeles, California 90013
Attention: Partner – Leasing       With copies to:                       Equity
Office
2 North Riverside Plaza
Suite 2100
Chicago, Illinois 60606
Attention: Chief Legal Counsel

       
-10- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 

              And to:                       Allen Matkins Leck Gamble & Mallory
LLP
1901 Avenue of the Stars
Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.

          6.2 Subordination/Recognition Agreement. Subject to EA’s receipt of an
appropriate recognition agreement (which recognition shall not recognize this
Agreement as surviving a Foreclosure Event) as set forth below, this Agreement
shall be subject and subordinate to the lien of any mortgages or trust deeds in
favor of any Unaffiliated Third Party, now or hereafter in force against Phase
I, if any, and/or renewals, extensions, modifications, consolidations and
replacements thereof, and to all advances made or hereafter to be made upon the
security of such mortgages or trust deeds, provided that the loan evidenced by
the mortgage or trust deed is only made with respect to and is only secured by,
a trust deed on the Playa Project. EA shall, within fifteen (15) business days
following receipt of the request of Playa, execute a commercially reasonable
subordination in favor of mortgage holders or lienholders of Playa who are
Unaffiliated Third Parties (“Permitted Mortgage/Lien Holders”) who later come
into existence at any time prior to the expiration of earlier termination of
this Agreement, provided that the loan evidenced by the mortgage or trust deed
is only made with respect to and is only secured by, a trust deed on the Playa
Project, and provided further, that such subordination agreement is in
accordance with the provisions of this Section 6.2. Playa acknowledges and
agrees that EA’s receipt of a commercially reasonable non-disturbance agreement
(“Non-Disturbance Agreement”) in favor of EA from any Permitted Mortgage/Lien
Holder who later comes into existence at any time prior to the expiration or
termination of this Agreement shall be in consideration of, and a condition
precedent to, EA’s agreement to be bound by the provisions of this Section 6.2
and any other provisions hereunder for the benefit of a Foreclosure Owner. Playa
agrees to use commercially reasonable efforts to obtain the agreement of any
Permitted Mortgage/Lien Holders to provide notice to EA of any monetary default
by Playa and to permit EA to make payments directly to any such Permitted
Mortgage/Lien Holder, in the event of Playa’s failure to make required payments,
and provided EA shall first notify Playa prior to making any such payment and
provide Playa with not less than the greater of (i) ten (10) business days
following Playa’s receipt of EA’s notice, and (ii) the cure period permitted
under the applicable mortgage or lien to cure such default.

          6.3 Estoppel. Within ten (10) business days following a request in
writing by Playa, EA shall execute, acknowledge and deliver to Playa an estoppel
certificate indicating therein to what extent EA’s right to receive the Profit
Participation Allocation may exist at that time or that such right has been
waived or terminated, as applicable, and shall also contain any other
information reasonably requested by Playa or any mortgagee or transferee of
Playa’s interest in Phase I. Any such certificate may be relied upon by any
prospective mortgagee or transferee of all or any portion of Phase I. EA shall
execute and deliver whatever other commercially reasonable instruments may be
reasonably required for such purposes. Failure of EA to timely execute,
acknowledge and deliver such estoppel certificate or other instruments

       
-11- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



within five (5) business days after Playa’s second request (which shall in no
event be deemed delivered prior to the expiration of the initial 10 business day
period) shall constitute an acknowledgment by EA that statements included in the
estoppel certificate are true and correct, without exception.

          6.4 Time of the Essence. Time is of the essence of this Agreement and
each and every term and provision hereof.

          6.5 Interpretation; Governing Law. This Agreement shall be construed
as if prepared by both parties. Accordingly, any rule of law (including
California Civil Code Section 1654) or legal decision that would require
interpretation of any ambiguities in this Agreement against the party that has
drafted it is not applicable and is waived. This Agreement shall be construed,
interpreted and governed by the laws of the State of California.

          6.6 Severability. If any provision of this Agreement, or the
application thereof, shall for any reason and to any extent be invalid or
unenforceable, by a court or arbitrator of competent jurisdiction, the remainder
of this Agreement and application of such provision to other circumstances,
shall be interpreted so as best to reasonably effect the intent of the parties
hereto.

          6.7 Performance of Acts on Business Days. Unless specifically stated
to the contrary, all references to days herein shall be deemed to refer to
calendar days. In the event that the final date for payment of any amount or
performance of any act hereunder falls on a Saturday, Sunday or holiday, such
payment may be made or act performed on the next succeeding business day.

          6.8 Attorneys’ Fees. If either party files any action or brings any
proceeding against the other arising out of this Agreement, whether or not such
action or proceeding is prosecuted to judgment (“Action”), then (1) the
unsuccessful party therein shall pay all costs incurred by the prevailing party
therein, including reasonable attorneys’ fees and costs, court costs and
reimbursements for any other expenses incurred in connection therewith, and (2)
as a separate right, severable from any other rights set forth in this
Agreement, the prevailing party therein shall be entitled to recover its
reasonable attorneys’ fees and costs incurred in enforcing any judgment against
the unsuccessful party therein, which right to recover post-judgment attorneys’
fees and costs shall be included in any such judgment. The right to recover
post-judgment attorneys’ fees and costs shall (i) not be deemed waived if not
included in any judgment, (ii) survive the final judgment in any Action, and
(iii) not be deemed merged into such judgment. The rights and obligations of
this Section 6.8 shall survive the termination of this Agreement.

          6.9 Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM OR
CROSS-COMPLAINT IN ANY ACTION, PROCEEDING OR HEARING BROUGHT BY A PARTY HERETO
OR ITS SUCCESSORS AND ASSIGNS ON ANY MATTER WHATSOEVER ARISING OUT OF, OR IN ANY
WAY CONNECTED WITH, THIS AGREEMENT, THE RELATIONSHIP OF THE PARTIES WITH RESPECT
TO THIS AGREEMENT, OR THE ENFORCEMENT OF ANY REMEDY PROVIDED BY THIS

       
-12- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



AGREEMENT UNDER ANY LAW, STATUTE, OR REGULATION, EMERGENCY OR OTHERWISE, NOW OR
HEREAFTER IN EFFECT.

          6.10 Jurisdiction. The parties agree that any action or proceeding to
enforce or relating to this Agreement, including any arbitration, shall be
brought exclusively in the federal or state courts located in Los Angeles
County, California, and the parties hereto consent to the exercise of personal
jurisdiction over them by any such courts for purposes of any such action or
proceeding.

          6.11 Entire Agreement; Amendments. This Agreement, together with the
attached exhibits, is intended by the parties to be the final expression of
their agreement with respect to EA’s right to share in any profits from the sale
of Phase I, and is intended as the complete and exclusive statement of the terms
of the agreement with respect thereto between the parties. As such, this
Agreement supersedes any prior understandings between the parties regarding the
subject matter hereof, whether oral or written. Any amendments to this Agreement
shall be in writing and shall be signed by all parties hereto.

          6.12 No Waiver. No delay on the part of any party hereto in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party hereto of any right, power or
privilege hereunder operate as a waiver of any other right, power or privilege
hereunder, nor shall any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

          6.13 Assignment. EA shall not have the right to assign its rights and
obligations hereunder without the prior written consent of Playa, except that EA
may assign its rights hereunder to an EA Affiliate without the consent of Playa
(but EA shall give notice of such assignment to Playa).

          6.14 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, representatives,
successors and permitted assigns.

          6.15 Headings; Cross-References; Exhibits. The headings and captions
used in this Agreement are for convenience and ease of reference only and shall
not be used to construe, interpret, expand or limit the terms of this Agreement.

          6.16 Survival of Certain Covenants. Playa’s obligation to pay the
Profit Participation Allocation shall survive, and not merge into, the
conveyance of Phase I, or any portion thereof, or any interest therein, by
Playa, including without limitation, with respect to a conveyance to a Playa
Affiliate.

          6.17 No Partnership. EA shall not be liable to any contractor,
subcontractor, supplier, laborer, architect, engineer, purchaser, or any other
party for services performed or materials supplied or for any causes of action
arising out of or in connection with construction or sale of improvements on
Phase I. EA shall not be liable for any debts or claims accruing in favor of any
such parties against Playa or others or against Phase I. Playa is not and shall
not be considered an agent of EA for any purposes whatsoever. EA is not a
venture partner with Playa

       
-13- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



or with the owners of Playa in any manner whatsoever and EA shall have no duties
of any kind to Playa, including without limitation, any fiduciary duties as to
Playa or the owners of Playa or to any other person, except as expressly set
forth herein. Playa is not a venture partner with EA or with the owners of EA in
any manner whatsoever and Playa shall have no duties of any kind to EA,
including without limitation, any fiduciary duties as to EA or the owners of EA
or to any other person, except as expressly set forth herein. EA shall not be
deemed to be in privity of contract with any contractor or provider of services
on Phase I or any purchaser of Phase I or any portion thereof, nor shall any
payment of funds directly to a contractor, subcontractor or provider of services
be deemed to create any third party beneficiary status, whether intended or
incidental, or recognition of same by EA. Approvals granted by EA or Playa for
any matters covered under this Agreement shall be construed to be solely for the
benefit of the party granting the approval and no other person shall be
considered a third party beneficiary hereof.

          6.18 Counterparts. This Agreement may be executed in several original
counterparts, each of which and all together will constitute this Agreement in
its entirety.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

[SIGNATURES FOLLOW, EACH ON A SEPARATE PAGE]

       
-14- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



SIGNATURES TO THAT CERTAIN PROFIT PARTICIPATION AGREEMENT BY AND BETWEEN PLAYA
VISTA – WATER’S EDGE, LLC, A DELAWARE LIMITED LIABILITY COMPANY, AND ELECTRONIC
ARTS INC., A DELAWARE CORPORATION, DATED JULY 31, 2003

              PLAYA:               PLAYA VISTA – WATER’S EDGE, LLC,
a Delaware limited liability company               By:   CA-Playa Vista Water’s
Edge Limited
Partnership, a Delaware limited partnership,
its Co-Manager

              By:   EOM GP, L.L.C.,
a Delaware limited liability company,
its general partner

              By:   Equity Office Management, L.L.C.,
a Delaware limited liability
company,
its non-member manager


              By:  /s/ Robert E. Dezzutti      

--------------------------------------------------------------------------------

    Name:  Robert E. Dezzutti        

--------------------------------------------------------------------------------

    Its: Senior Vice President        

--------------------------------------------------------------------------------

              By:   Maguire Partners – PV Investor Partnership,
L.P., a California limited partnership,
its Co-Manager

              By:   Maguire Partners – PV IP GP, LLC,
a California limited liability company,
its general partner

              By:   Maguire Partners SCS, Inc.,
a California corporation,
its Manager

              By:  /s/ John A. Morales      

--------------------------------------------------------------------------------

    Name:  John A. Morales        

--------------------------------------------------------------------------------

    Title:  Senior Vice President        

--------------------------------------------------------------------------------

ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



SIGNATURES TO THAT CERTAIN PROFIT PARTICIPATION AGREEMENT BY AND BETWEEN PLAYA
VISTA – WATER’S EDGE, LLC, A DELAWARE LIMITED LIABILITY COMPANY, AND ELECTRONIC
ARTS INC., A DELAWARE CORPORATION, DATED JULY 31, 2003

              “EA”               ELECTRONIC ARTS INC.,
a Delaware corporation               By:   /s/ Lawrence F. Probst III      

--------------------------------------------------------------------------------

    Its:   CHIEF EXECUTIVE OFFICER      

--------------------------------------------------------------------------------

    By:  


--------------------------------------------------------------------------------

    Its:  


--------------------------------------------------------------------------------

          ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



EXHIBIT “A”

LEGAL DESCRIPTION OF THE REAL PROPERTY

The land referred to in this policy is situated in the county of Los Angeles,
State of California, and is described as follows:

PARCEL A-1:

PARCEL 1 OF CERTIFICATE OF COMPLIANCE FOR LOT-LINE ADJUSTMENT RECORDED APRIL 10,
2001 AS INSTRUMENT NO. 01-600995 OF OFFICIAL RECORDS, MORE PARTICULARLY
DESCRIBED AS:

THAT PORTION OF LOTS 6 AND 7 OF TRACT NO. 49104-03, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 1240 PAGES
26 THROUGH 32 INCLUSIVE OF MAPS, RECORDS OF SAID COUNTY, DESCRIBED AS FOLLOWS:

BEGINNING AT THE MOST WESTERLY CORNER OF SAID LOT 6; THENCE ALONG THE
NORTHWESTERLY LINE OF SAID LOT 6 NORTH 62º21’36” EAST 367.18 FEET; THENCE SOUTH
27º38’02” EAST 267.08 FEET TO A LINE PARALLEL WITH SAID NORTHWESTERLY LINE OF
LOT 6 AND WHICH PASSES THROUGH A POINT ON THE SOUTHWESTERLY LINE OF SAID LOT 7
DISTANT THEREON NORTHWESTERLY 163.16 FEET FROM THE MOST WESTERLY, SOUTHERN
CORNER OF LOT 8 OF SAID TRACT; THENCE SOUTH 62º21’36” WEST 337.78 FEET ALONG
SAID PARALLEL LINE TO SAID SOUTHWESTERLY LINE OF SAID LOT 7; THENCE ALONG SAID
SOUTHWESTERLY LINE AND THE SOUTHWESTERLY LINE OF SAID LOT 6, THE FOLLOWING THREE
COURSES:



1)   NORTH 27º04’18” WEST 102.84 FEET;   2)   NORTH 38º17’34” WEST 123.72 FEET
TO THE BEGINNING OF A CURVE, CONCAVE NORTHEASTERLY AND HAVING A RADIUS OF
1,948.11 FEET.   3)   THENCE NORTHWESTERLY 43.32 FEET ALONG SAID CURVE THROUGH A
CENTRAL ANGLE OF 01º16’26” TO THE POINT OF BEGINNING.

EXCEPTING THEREFROM THE RIGHT TO ALL OIL, GAS AND OTHER HYDROCARBONS IN SAID
LAND, TOGETHER WITH THE EXCLUSIVE RIGHT TO USE PERPETUALLY THE SUBSURFACE OIL
AND/OR GAS FORMATIONS FOR INSPECTING, STORING AND WITHDRAWING NATURAL GAS
THEREIN AND THEREFROM AND FOR REPRESSURING THE SAME, BUT NOT EXCLUDING OR
RESERVING, HOWEVER, THE RIGHT TO GO UPON OR USE THE SURFACE OF SAID LAND OR ANY
PART OR PORTIONS THEREOF, AS RESERVED BY THE UNITED STATES OF AMERICA, AND ITS
ASSIGNS, BY DECREE ENTERED FEBRUARY 5, 1952, IN UNITED STATES DISTRICT COURT,
SOUTHERN DISTRICT OF CALIFORNIA,

        EXHIBIT “A”
-1- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



CENTRAL DIVISION, CASE NO. 2454-B, CIVIL; A CERTIFIED COPY OF WHICH WAS RECORDED
FEBRUARY 18, 1952, AS INSTRUMENT NO, 3526, IN BOOK 38244 PAGE 397, OFFICIAL
RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.

PARCEL A-2

PARCEL 2 OF CERTIFICATE OF COMPLIANCE FOR LOT LINE ADJUSTMENT RECORDED APRIL 10,
2001 AS INSTRUMENT NO. 01-0600995, OF OFFICIAL RECORDS, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

THAT PORTION OF LOTS 7 AND 8 OF TRACT NO. 49104-03, IN THE CITY OF LOS ANGELES,
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 1240, PAGES
26 THROUGH 32 INCLUSIVE OF MAPS, RECORDS OF SAID COUNTY, DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE SOUTHWESTERLY LINE OF SAID LOT 7 DISTANT THEREON
NORTHWESTERLY 163.16 FEET FROM THE MOST WESTERLY, SOUTHERN CORNER OF SAID LOT 8;
THENCE PARALLEL WITH THE NORTHERLY LINE OF LOT 6 OF SAID TRACT, NORTH 62°21’36”
EAST 322.95 FEET TO A LINE WHICH BEARS SOUTH 27º38’02” EAST AND WHICH PASSES
THROUGH A POINT IN SAID NORTHERLY LINE DISTANT NORTH 62°21’36” EAST 352.35 FEET
FROM THE MOST WESTERLY CORNER OF SAID LOT 6; THENCE SOUTH 27°38’02” EAST 196.04
FEET TO THE SOUTHERLY LINE OF SAID LOT 8; THENCE ALONG THE SOUTHEASTERLY,
SOUTHERLY AND SOUTHWESTERLY LINE OF SAID LOT 8 AND THE SOUTHWESTERLY LINE OF LOT
7 THE FOLLOWING THREE COURSES:



1)   SOUTH 61°14’56” WEST 285.50 FEET;   2)   NORTH 72°54’4l” WEST 54.60 FEET;  
3)   NORTH 27°04’18” WEST 163.16 TO THE POINT OF BEGINNING.

EXCEPTING THEREFROM THE RIGHT TO ALL OIL, GAS AND OTHER HYDROCARBONS IN SAID
LAND, TOGETHER WITH THE EXCLUSIVE RIGHT TO USE PERPETUALLY THE SUBSURFACE OIL
AND/OR GAS FORMATIONS FOR INSPECTING STORING AND WITHDRAWING NATURAL GAS THEREIN
AND THEREFROM AND FOR REPRESSURING THE SAME, BUT NOT EXCLUDING OR RESERVING,
HOWEVER, THE RIGHT TO GO UPON OR USE THE SURFACE OF SAID LAND OR ANY PART OR
PORTIONS THEREOF, AS RESERVED BY THE UNITED STATES OF AMERICA, AND ITS ASSIGNS,
BY DECREE ENTERED FEBRUARY 5, 1952, IN UNITED STATES DISTRICT COURT, SOUTHERN
DISTRICT OF CALIFORNIA, CENTRAL DIVISION, CASE NO. 2454-B, CIVIL; A CERTIFIED
COPY OF WHICH WAS RECORDED FEBRUARY 18, 1952, AS INSTRUMENT NO. 3526, IN BOOK
38244 PAGE 397, OFFICIAL RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
COUNTY.

        EXHIBIT “A”
-2- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



PARCEL A-3:

PARCEL 3 OF CERTIFICATE OF COMPLIANCE FOR LOT LINE ADJUSTMENT RECORDED APRIL 10,
2001 AS INSTRUMENT NO. 01-0600995, OF OFFICIAL RECORDS, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

LOTS 6, 7 AND 8 OF TRACT NO. 49104-03, IN THE CITY OF LOS ANGELES, COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 1240 PAGES 26 THROUGH 32
INCLUSIVE OF MAPS, RECORDS OF SAID COUNTY, EXCEPTING THEREFROM THAT PORTION
LYING SOUTHWESTERLY OF THE FOLLOWING DESCRIBED LINE:

BEGINNING AT A POINT ON THE NORTHWESTERLY LINE OF SAID LOT 6 DISTANT THEREON
NORTH 62°21’36” EAST 367.18 FEET FROM THE MOST WESTERLY CORNER OF SAID LOT 6;
THENCE SOUTH 27º38’02” EAST 267.08 FEET TO A LINE PARALLEL WITH SAID
NORTHWESTERLY LINE OF LOT 6 AND WHICH PASSES THROUGH A POINT ON THE
SOUTHWESTERLY LINE OF SAID LOT 7 DISTANT THEREON NORTHWESTERLY 163.16 FEET FROM
THE MOST WESTERLY, SOUTHERN CORNER OF LOT 8 OF SAID TRACT THENCE SOUTH 62°21’36”
WEST ALONG SAID PARALLEL LINE 14.83 FEET; THENCE SOUTH 27°38’02” EAST 196.04
FEET TO THE SOUTHEASTERLY LINE OF SAID LOT 8.

EXCEPTING THEREFROM THE RIGHT TO ALL, OIL, GAS AND OTHER HYDROCARBONS IN SAID
LAND, TOGETHER WITH THE EXCLUSIVE RIGHT TO USE PERPETUALLY THE SUBSURFACE OIL
AND/OR GAS FORMATIONS FOR INSPECTING, STORING AND WITHDRAWING NATURAL GAS
THEREIN AND THEREFROM AND FOR REPRESSURING THE SAME, BUT NOT EXCLUDING OR
RESERVING, HOWEVER, THE RIGHT TO GO UPON OR USE THE SURFACE OF SAID LAND OR ANY
PART OR PORTIONS THEREOF, AS RESERVED BY THE UNITED STATES OF AMERICA, AND ITS
ASSIGNS, BY DECREE ENTERED FEBRUARY 5, 1952, IN UNITED STATES DISTRICT COURT,
SOUTHERN DISTRICT OF CALIFORNIA, CENTRAL DIVISION, CASE NO. 2454-B, CIVIL; A
CERTIFIED COPY OF WHICH WAS RECORDED FEBRUARY 18, 1952, AS INSTRUMENT NO. 3526,
IN BOOK 38244 PAGE 397, OFFICIAL, RECORDS, IN THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY.

        EXHIBIT “A”
-3- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



PARCEL B.

EASEMENTS AS MORE PARTICULARLY DESCRIBED AND SET FORTH IN THAT CERTAIN
“AGREEMENT OF COVENANTS, CONDITIONS AND RESTRICTIONS AND GRANT OF EASEMENTS
(PLAYA VISTA PARKS AND LANDSCAPE CORPORATION/LOTS 6, 7 AND 8 OF TRACT NO.
49104-03 – JEFFERSON NORTH)” RECORDED DECEMBER 18, 2000 AS INSTRUMENT NO.
00-1961844 OF OFFICIAL RECORDS, SAID EASEMENTS ARE LOCATED OVER THE FOLLOWING
DESCRIBED LAND:

LOT 4 OF TRACT NO. 49104-03, IN TIE CITY OF LOS ANGELES, AS SHOWN ON MAP
RECORDED IN BOOK 1240 PAGES 26 TO 32 OF MAPS, IN THE OFFICE OF THE COUNTY
RECORDER OF SAID COUNTY.

PARCEL C:

AN EASEMENT FOR DRIVEWAY PURPOSES AS DESCRIBED IN THAT CERTAIN COVENANT AND
AGREEMENT FOR COMMON DRIVEWAY RECORDED DECEMBER 9, 1999 AS INSTRUMENT NO.
99-2273732 OF OFFICIAL RECORDS, EXECUTED BY PLAYA CAPITAL COMPANY, LLC IN FAVOR
OF THE CITY OF LOS ANGELES, SAID EASEMENT HAVING BEEN CREATED BY THAT CERTAIN
INSTRUMENT EXECUTED BY 1) PLAYA PHASE I APARTMENTS, LLC; 2) PLAYA CAPITAL
COMPANY; 3) PLAYA PHASE I COMMERCIAL LAND LLC DATED DECEMBER 8, 2000 AND BEING
RECORDED DECEMBER 18, 2000 AS INSTRUMENT NO. 00-1961846 OF OFFICIAL RECORDS,
SAID EASEMENT BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

THOSE PORTIONS OF LOTS 1 AND 4 OF TRACT NO. 49104-03, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA AS PER MAP FILED IN BOOK
1240, PAGES 26 TO 32 INCLUSIVE, OF MAPS, RECORDS OF SAID COUNTY, DESCRIBED AS A
WHOLE AS FOLLOWS:

BEGINNING AT THE MOST EASTERLY CORNER OF LOT 5 OF SAID TRACT NO. 49104-03;
THENCE NORTH 27º38’24” WEST 182.00 FEET ALONG THE NORTHEASTERLY LINE OF SAID LOT
5 AND ITS NORTHWESTERLY PROLONGATION TO A LINE PARALLEL WITH AND 14.00 FEET
NORTHWESTERLY OF THE NORTHWESTERLY LINE OF SAID LOT 4; THENCE ALONG SAID
PARALLEL, LINE NORTH 62°21’36” EAST, 297.00 FEET TO THE BEGINNING OF A CURVE,
CONCAVE SOUTHERLY AND HAVING A RADIUS OF 43.00 FEET, SAID CURVE BEING CONCENTRIC
WITH AND 14.00 FEET NORTHERLY OF THE CURVED NORTHERLY LINE OF SAID LOT 4; THENCE
NORTHEASTERLY, EASTERLY AND SOUTHEASTERLY 67.54 FEET ALONG SAID CURVE THROUGH A
CENTRAL ANGLE OF 90º00’00”; THENCE SOUTH 27°38’24” EAST 21.00 FEET ALONG A LINE
PARALLEL WITH AND 14.00 FEET NORTHEASTERLY OF THE TANGENT PORTION OF THE
GENERALLY NORTHERLY LINE OF SAID LOT 4 TO THE BEGINNING OF A CURVE, CONCAVE
NORTHEASTERLY AND HAVING A RADIUS OF 20.00 FEET; THENCE SOUTHEASTERLY 15.51 FEET
ALONG SAID CURVE, THROUGH A CENTRAL ANGLE

        EXHIBIT “A”
-4- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



OF 44°25’21” TO THE NON-TANGENT CURVED NORTHERLY LINE OF SAID LOT 4, SAID
NON-TANGENT CURVE BEING CONCAVE NORTHERLY HAVING A RADIUS OF 27.00 FEET, AND TO
WHICH INTERSECTION A RADIAL BEARS SOUTH 11°59’21” EAST; THENCE ALONG THE
GENERALLY NORTHERLY, NORTHEASTERLY AND EASTERLY LINES OF SAID LOT 4, THE
FOLLOWING FIVE COURSES:



1.   SOUTHEASTERLY 7.38 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
15°39’04”;   2.   NORTH 62º21’36” EAST 18.71 FEET TO A NON-TANGENT CURVE,
CONCAVE NORTHEASTERLY HAVING A RADIUS OF 68.00 FEET AND TO WHICH INTERSECTION A
RADIAL LINE BEARS SOUTH 78°35’06” WEST;   3.   SOUTHERLY 38.51 FEET ALONG SAID
CURVE THROUGH A CENTRAL ANGLE OF 32º27’01”;   4.   SOUTH, 62°21’36” WEST 16.71
FEET TO THE BEGINNING OF A CURVE, CONCAVE SOUTHEASTERLY AND HAVING A RADIUS OF
29.00 FEET;   5.   SOUTHWESTERLY 10.22 FEET ALONG SAID CURVE, THROUGH A CENTRAL
ANGLE OF 20°11’30” TO A NON-TANGENT CURVE, CONCAVE EASTERLY, HAVING A RADIUS OF
20.00 FEET, BEING TANGENT AT ITS SOUTHEASTERLY TERMINUS WITH A LINE PARALLEL
WITH AND 14.00 FEET NORTHEASTERLY OF THE TANGENT PORTION OF SAID GENERALLY
EASTERLY LINE AND TO WHICH INTERSECTION A RADIAL LINE BEARS NORTH 76º16’21”
WEST;

THENCE LEAVING SAID GENERALLY EASTERLY LINE OF LOT 4, SOUTHWESTERLY 14.44 FEET
ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 41°22’03” TO SAID PARALLEL LINE;
THENCE SOUTH 27º38’24” EAST 21.00 FEET ALONG SAID PARALLEL LINE TO THE BEGINNING
OF A CURVE, CONCAVE WESTERLY, HAVING A RADIUS OF 43.00 FEET AND BEING CONCENTRIC
WITH AND 14.00 FEET EASTERLY OF THE CURVED SOUTHEASTERLY LINE OF SAID LOT 4;
THENCE SOUTHEASTERLY, SOUTHERLY AND SOUTHWESTERLY 67.54 FEET ALONG SAID CURVE
THROUGH A CENTRAL ANGLE OF 90°00’00”; THENCE ALONG A LINE PARALLEL WITH AND
14.00 FEET SOUTHEASTERLY OF THE SOUTHEASTERLY LINE. OF SAID LOT 4, SOUTH
62°21’36” WEST 297.00 FEET TO THE SOUTHEASTERLY PROLONGATION OF THE
SOUTHWESTERLY LINE OF SAID LOT 4; THENCE NORTH 27º38’24” WEST 14.00 FEET ALONG
SAID PROLONGATION TO TRUE POINT OF BEGINNING.

EXCEPTING THEREFROM THAT PORTION OF SAID LAND AS DESCRIBED AS FOLLOWS:

BEGINNING AT THE MOST NORTHERLY CORNER OF THE SOUTHWESTERLY 28.00 FEET OF THE
SOUTHEASTERLY 34.00 FEET OF SAID LOT 4; THENCE ALONG THE NORTHEASTERLY LINE OF
SAID SOUTHWESTERLY 28.00 FEET, NORTH 27º38’24” WEST 100.00 FEET TO THE BEGINNING
OF A CURVE, CONCAVE

        EXHIBIT “A”
-5- ELECTRONIC ARTS INC.
[Profit Participation Agreement]



--------------------------------------------------------------------------------



 



EASTERLY, HAVING A RADIUS OF 20.00 FEET AND BEING TANGENT AT ITS NORTHEASTERLY
TERMINUS WITH THE SOUTHEASTERLY LINE OF THE NORTHWESTERLY 14.00 FEET OF SAID LOT
4; THENCE NORTHWESTERLY, NORTHERLY AND NORTHEASTERLY 31.42 FEET ALONG SAID CURVE
THROUGH A CENTRAL ANGLE OF 90°00’00” TO SAID SOUTHEASTERLY LINE; THENCE NORTH
62º21’36” EAST 244.00 FEET ALONG SAID SOUTHEASTERLY LINE TO THE BEGINNING OF A
CURVE, CONCAVE SOUTHWESTERLY, HAVING A RADIUS OF 20.00 FEET AND BEING TANGENT AT
ITS SOUTHEASTERLY TERMINUS WITH A LINE PARALLEL WITH AND 14.00 FEET
SOUTHWESTERLY OF THE TANGENT PORTION OF THE GENERALLY NORTHERLY LINE OF SAID LOT
4; THENCE NORTHEASTERLY, EASTERLY AND SOUTHEASTERLY 31.42 FEET ALONG SAID CURVE,
THROUGH A CENTRAL ANGLE OF 90°00’00” TO SAID PARALLEL LINE; THENCE SOUTH
27°38’24” EAST 100.00 FEET ALONG SAID PARALLEL LINE TO THE BEGINNING OF A CURVE,
CONCAVE WESTERLY, HAVING A RADIUS OF 20.00 FEET AND BEING TANGENT AT ITS
SOUTHWESTERLY TERMINUS WITH THE NORTHWESTERLY LINE OF THE SOUTHEASTERLY 14.00
FEET OF SAID LOT 4; THENCE SOUTHEASTERLY, SOUTHERLY AND SOUTHWESTERLY 31.42 FEET
ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 90°00’00” TO SAID NORTHWESTERLY
LINE; THENCE ALONG SAID NORTHWESTERLY LINE SOUTH 62°21’36” WEST 244.00 FEET TO
THE BEGINNING OF A CURVE, CONCAVE NORTHERLY, HAVING A RADIUS OF 20.00 FEET AND
BEING TANGENT AT ITS NORTHWESTERLY TERMINUS WITH THE NORTHEASTERLY LINE OF SAID
SOUTHWESTERLY 28.00 FEET OF SAID LOT 4; THENCE SOUTHWESTERLY, WESTERLY AIM
NORTHWESTERLY 31.42 FEET ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 90°00’00”
TO THE MOST NORTHERLY CORNER OF THE SOUTHWESTERLY 28.00 FEET OF THE
SOUTHEASTERLY 34.00 FEET OF SAID LOT 4.

End of Legal Description

        EXHIBIT “A”
-6- ELECTRONIC ARTS INC.
[Profit Participation Agreement]